TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00223-CV



     The Stromback Living Trust and Gustav M. Stromback and Viva M. Stromback,
         Individually and as trustees for the Stromback Living Trust, Appellants

                                                   v.

                     Palo Petroleum, Inc. and Indigo Company, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-06-004116, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants’ brief was due in this Court on November 5, 2008 and is overdue. If an

appellant fails to file a brief, this Court may dismiss the appeal for want of prosecution unless the

appellant reasonably explains the failure and appellee is not significantly injured by that failure. See

Tex. R. App. P. 38.8(a)(1). On December 11, 2008, we sent notice to appellants that their brief was

overdue and that the appeal may be dismissed if appellants did not submit a proper motion to this

Court on or before December 22, 2008. To date, no brief or motion for extension of time has been

filed. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: January 27, 2009




                                             2